DETAILED ACTION
Response to Amendment
	This Office Action is in response to the amendments filed 03/14/2022.  The current status of the claims is as follows:
Claims 1-21 and 24-26 are pending.
Claims 1, 9, and 16 have been amended.
Claims 22-23 have been cancelled.
Claims 25-26 are new.
Allowable Subject Matter
Claims 1-21 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 16 have been amended to include subject matter previously presented in now cancelled claim 23; which was indicated as allowable as discussed on page 7 of the Office Action dated 12/24/2021.  As such, the claims are in condition for allowance for the same reasons previously presented.  Claims 2-8, 10-15, 17-21, and 24-26 are dependent from, and allowed in conjunction with their corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138